ORDER

PER CURIAM:
Darrell Bond appeals his conviction for leaving the scene of a motor vehicle accident, § 577.060, RSMo 1994, for which he was sentenced as a prior and persistent offender to seven years imprisonment. He also appeals the denial of his Rule 29.15 motion for post-conviction relief. The court has carefully considered the arguments on appeal, and finds them to be without merit. A published opinion would have no precedential value. A memorandum as to the reasons for the decision has been furnished to the parties. The judgment of the trial court is affirmed. The judgment of the motion court is affirmed. Rules 84.16(b) and 30.25(b).